Citation Nr: 1729673	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for right lower extremity radiculopathy prior to March 5, 2015, and greater than 20 percent thereafter.

2.  Entitlement to a rating greater than 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a rating greater than 10 percent for right knee osteoarthritis.

4.  Entitlement to a rating greater than 40 percent for status-post burst fracture T12 with deformity, L-1 and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1989 to January 1993. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017 the Veteran was issued a hearing clarification letter which notified him that the Veterans Law Judge (VLJ) who had conducted his November 2013 hearing was no longer at the Board, and pursuant to 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707 (2016), inquired as to whether he would like to be scheduled for another hearing before a different VLJ.  In July 2017, the Veteran requested to be scheduled for another hearing before the Board.  He specifically requested a videoconference hearing.  To date, an additional videoconference hearing with an actively standing VLJ has not been scheduled or conducted.  Accordingly, remand is required to comply with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record, as well as to his representative.  After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

